In an action to recover on a promissory note, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 25, 2004, as, sua sponte, dismissed the summons with notice.
Ordered that on the Court’s own motion, the notice of appeal from so much of the order as, sua sponte, dismissed the summons, is treated as an application for leave to appeal from that portion of the order, and leave to appeal from that portion of the order is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, and the summons with notice is reinstated; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The Supreme Court, sua sponte, dismissed the summons with notice on the ground that its determination in NC Venture I, *545L.P. v Complete Analysis, Inc., 22 AD3d 540 [2005] [decided herewith]), constituted the law of the case. Since we are reversing the relevant portion of the Supreme Court’s determination in NC Venture I, L.P. v Complete Analysis, Inc. (id.), the determination here must also be reversed.
The remaining argument of the respondents Joseph E. Fiegoli and Rosalie Fiegoli is without merit. Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.